Citation Nr: 1541473	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA audiology examination in April 2012.  The examiner opined that it was less likely than not that his hearing loss was related to his military service because the service treatment records showed normal hearing upon entrance and exit of the military.  The Board is mindful, however, that the citation to normal hearing at separation alone does not constitute adequate reasoning.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Therefore, the Board finds that a remand is required to obtain an addendum to the April 2012 VA examination report which includes a rationale beyond citing normal hearing in service.

A May 2011 VA outpatient treatment record notes that there is a May 2011 audiogram.  This audiogram does not appear to be included in the file.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, adjudication of either issue cannot proceed without further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2013 and associate them with the claims file.

Also, obtain the audiogram associated with the May 2011 VA outpatient treatment record.  The May 2011 treatment record notes that it can be reviewed under Tools menu under Audiogram Display.

2.  After item #1 has been completed, return the claims file to the provider who conducted the April 2012 examination, if available, for an addendum addressing the Veteran's claimed hearing loss disability.  The examiner should be requested to review the file and her examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss is causally and etiologically related to service.  The examiner should address the significance of any shift in hearing acuity during service and also whether the Veteran has delayed onset hearing loss that at least as likely as not resulted from noise exposure in service.

The examiner's attention is directed to the Veteran's testimony that he was exposed to loud noise during service which includes exposure to mortar attacks.

Also, the lack of a contemporaneous record of complaint in service of bilateral hearing loss, and having normal hearing at separation from service, alone, is not fatal to the claim.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the April 2012 VA examiner is not available, another competent professional may provide the opinion after reviewing the April 2012 examination report and the claims file.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




